PEARSON, Judge.
After a non-jury trial, the appellant was found guilty of (1) breaking and entering a dwelling with intent to commit grand larceny, and (2) grand larceny. He was adjudged guilty and sentenced. On this appeal he urges the insufficiency of the evidence to sustain the judgment. The only arguable issue is whether there was sufficient proof of the value of the property taken in order to prove that the taking was grand larceny and not petit larceny. See Todd v. State, Fla.App.1966, 187 So.2d 908.
Our review of the record convinces us that the proof was sufficient. The owner set the value of the stolen television set at $160.00. The owner’s statement was supported by the fact that the television set was purchased for that cost exactly 30 days prior to the theft and was in good working condition. Cf. State v. Phillips, 1971, 83 N.M. 5, 487 P.2d 915. These factors distinguish this case from Todd v. State, supra, and numerous cases holding that the purchase price alone of used personal property is not sufficient to establish value.
Affirmed.